Hooker, J.
(dissenting). I do not concur in the view that an arrangement whereby the defendant was to build a line fence between the lands of the parties carried with it a license to cut the limbs of trees sufficiently to enable the builder to sight through from one end of the line to the other. ' We may take judicial notice that the line could have been established without it, and there is no presumption of an intention to give such a license inferable from the testimony. Even if there were, it would extend no farther than absolutely necessary, and to cut three or four feet from the line would be excessive.
The judgment should be reversed, and a new trial ordered.